Luke, J.
1. A prosecution for cheating and swindling must be had in the county in which the owner of money or goods is deprived of his property by the alleged deceitful means and artful practices. Lowe v. State, 111 Ga. 650 (36 S. E. 856).
2. The evidence in this case shows that the crime (if a crime) was not committed in Cobb county, and, the question of venue being properly before the court, it was error to overrule the motion for a new trial.

Judgment reversed.


Wade, O. J., and, George, J., concur.